DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/070,723. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 30, 2021 has been entered.
 

Status of Claims
Claim(s) 1, 3-10, 12-13 and 15-16 is/are currently pending and has/have been examined.
Claim(s) 2 has/have been cancelled. 


Response to Amendment 
	The Amendment filed on Jul 30, 2021 has been entered. Applicant’s Remarks filed on Jul 30, 2021 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 5-6 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4, 6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al (US 6,527,432, as cited on the IDS dated Jun 17, 2018, already of record) in view of Krumpe (US 2015/0037481, already of record) and in further view of Wang et al (WO 2015/131662).

	Regarding Claim 1, Kellogg teaches a microfluidic centrifuge (see Kellogg: Abstract), comprising:
a microfluidic disc (see Kellogg: “…Platform 100 is preferably provided in the shape of a disc, a circular planar platform…”, Column 6, line 5 to Column 7, line 15; Fig 1-2), 
one or more microfluidics channels on the surface of the microfluidic disc, wherein each of the one or more microfluidics channels has an input and an output (see Kellogg: “…microchannel 203…”, Column 6, line 5 to Column 7, line 15; Fig 1-2; the examiner notes that a channel would necessarily have an input and output)
one or more sealable input ports and one or more sealable output ports, wherein each of input of the one or more microfluidics channel is connected to the sealable input ports (see Kellogg: “…a fluidics layer 101 and a sealing layer 199 (not shown)… fluid entry port 201…”, Column 6, line 5 to Column 7, line 15; Fig 1-2) and each output of the microfluidics channel is connected to the sealable output ports (see Kellogg: “…a fluidics layer 101 and a sealing layer 199 (not shown)… At the radially-distal end of 203 is a detection cuvette 204…”, Column 6, line 5 to Column 7, line 15; Fig 1-2). 
Kellogg teaches that a hole can be placed at the center of the disc for connecting to a structure that allows for rotation of the microfluidics disc (see Kellogg: “…microchannel 203…”, Column 6, line 9-12).
Kellogg does not explicitly teach “the microfluidics disc having a pair of through holes comprising a first through hole and a second through hole, wherein the pair of through holes are disposed symmetric and proximal to a central axis of the microfluidics disc”. 

It would have been obvious to one skilled in the art before the filing date of the invention to modify hole at the center of the microfluidic disc of Kellogg to be a pair of through holes as taught by Krumpe, further including cords that pass through the holes, because Krumpe teaches that one can use a pair of through holes and cords to spin a structure by pulling on the twisted cords (see Krumpe: [0006]-[0010]; [0104]; [0120]; [0123]; Fig 1-3; Fig 15a-15c). The examiner notes that placing the through holes near the center and the use of pulling/relaxing twisted threads would result in the disc spinning around its central axis. 

Modified Kellogg does not teach “wherein the microfluidics disc is at least partly made out of paper, or the microfluidics disc forms a housing wherein the housing is at least partly made out of paper”.
However, Wang teaches the analogous art of microfluidic devices for detection, the platform being capable of completing the majority of steps in a whole analytical process, including reagent loading, separation, reaction, and/or detection (see Wang: Abstract; [0003]). Wang teaches that microfluidics devices as a whole can be made to comprise a material selected from the group consisting of a silicon, a plastic, a glass, a ceramic, a rubber, a metal, a polymer, a paper and a combination thereof, where the material is chosen depending on the application at hand (i.e. a suitable material) (see Wang: [0123]).


Regarding Claim 3, modified Kellogg teaches all the limitations as applied to Claim 1 and further teaches a first tether and a second tether forming a pair of tethers, wherein the pair of tethers are disposed through the pair of through holes, wherein the pair of tethers are disposed to twist about each the tether for unwinding, wherein the tether unwinding is disposed to interact with the through holes, wherein the microfluidics disc rotates about the central axis (see modification of Claim 1: modify hole at the center of the microfluidic disc of Kellogg to be a pair of through holes as taught by Krumpe, further including cords that pass through the holes; see Krumpe: [0006]-[0010]; [0104]; [0120]; [0123]; Fig 1-3; Fig 15a-15c).

Regarding Claim 4, modified Kellogg teaches all the limitations as applied to Claim 1 and further teaches wherein the sealable input port is disposed proximal to the central axis and the sealable output port disposed proximal to a perimeter of the microfluidics disc, wherein the microfluidics channel is a linear- shape or a non-linear shape (see Kellogg: “…microchannel 203…”, Column 6, line 5 to Column 7, line 15; Fig 1-2). 



Regarding Claim 15, modified Kellogg teaches all the limitations as applied to Claim 1 and further teaches wherein the microfluidics centrifuge does not require external pumps or electricity (see modification of Claim 1, Kellogg with Krumpe to make a hand-powered centrifuge device).

Regarding Claim 16, modified Kellogg teaches all the limitations as applied to Claim 1 and further teaches wherein the microfluidics centrifuge is hand-powered (see modification of Claim 1, Kellogg with Krumpe to make a hand-powered centrifuge device).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al (US 6,527,432, as cited on the IDS dated Jun 17, 2018, already of record) in view of Krumpe (US 2015/0037481, already of record) and in further view of Wang et al (WO 2015/131662) and in further view of Tia et al (US 2013/0266956, already of record).

Regarding Claim 13, modified Kellogg teaches all the limitations as applied to Claim 1. Modified Kellogg teaches a sealable port (see modification of Claim 1). 
Modified Kellogg does not explicitly teach “wherein the input port and the output port comprise resealable ports configured for adding or subtracting samples in multi-step processes”.
However, Tia teaches the analogous art of microfluidic devices for sample separation (see Tia: Abstract). Tia teaches that ports can include caps, valves or seal that can be 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the ports of the microfluidic disc of modified Kellogg to include resealable closures as suggested by Tia, because Tia teaches that resealable ports can be punctured and resealed for introduction of fluids and/or to prevent fluids from exiting the ports (see Tia: [0039]). The examiner notes that “configured for adding or subtracting samples in multi-step processes” is a functional limitation met by the prior art device, where the resealable closures are capable of being used multiple times. 


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al (US 6,527,432, as cited on the IDS dated Jun 17, 2018, already of record) in view of Krumpe (US 2015/0037481, already of record) and in further view of Wang et al (WO 2015/131662) and in further view of Horiike et al (US 2008/0138890, as cited on the IDS dated Jun 17, 2018).

Regarding Claim 5, modified Kellogg teaches all the limitations as applied to Claim 1. Modified Kellogg teaches a microfluidic channel where sealable inlet and outlet ports are on opposite sides (see modification of Claim 1). Modified Kellogg teaches the inlet port closer to the center of the disc than the outlet port. 
Modified Kellogg does not teach wherein the sealable input port is disposed proximal to the central axis and the sealable output port disposed proximal to the central axis forming a U-shape microfluidics channel. 
However, Horiike teaches the analogous art of a blood analysis apparatus comprising a microchannel (see Horiike: Abstract). Horiike teaches that U-shaped tube (i.e. a channel), where 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the channel of modified Kellogg to be U-shaped as taught by Horiike, because Horiike teaches that a u-shaped centrifuge tube is conducive to performing blood sample analyses by separating the sample into fractions (see Horiike: [0154]-[0155]; Fig 10). The examiner notes that changing the shape of the channel would have resulted in the outlet and inlet holes being placed on the same side as claimed, including both being close to the center of the disc. 


Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable Kellogg et al (US 6,527,432, as cited on the IDS dated Jun 17, 2018, already of record) in view of Krumpe (US 2015/0037481, already of record) and in further view of Wang et al (WO 2015/131662) and in further view of Kellogg II et al (US 6,063,589, already of record).

Regarding Claim 7, modified Kellogg teaches all the limitations as applied to Claim 1. 
Modified Kellogg does not explicitly teach “wherein a central region of the microfluidics disc comprises a heat source”.
However, Kellogg II teaches the analogous art of methods and apparatus for performing microanalyses and procedures (see Kellogg II: Abstract). Kellogg II teaches that heating elements can be incorporated into the structure to incubate fluids at stable temperatures (see Kellogg II: Column 3, line 37-43; Column 13, line 45-55; Column 30, line 61 to Column 32, line 12). Based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to place a heating element in any location within the structure where it would be desirable to apply heat, such as the center/near the input ports, as this would have allowed heating of the sample. 
II, further placing it in the center of the disc, because Kellogg II teaches that heating elements can be incorporated into the structure to incubate fluids at stable temperatures (see Kellogg II: Column 3, line 37-43; Column 13, line 45-55; Column 30, line 61 to Column 32, line 12). 

Regarding Claim 8, modified Kellogg teaches all the limitations as applied to Claim 1. 
Modified Kellogg does not explicitly teach “wherein the perimeter of the microfluidics comprises a reagent for visual analysis”.
However, Kellogg II teaches the analogous art of methods and apparatus for performing microanalyses and procedures (see Kellogg II: Abstract). Kellogg II teaches reagents can be included to produce color upon interaction with an analyte of interest that can then be read through a read chamber (see Kellogg II: Column 14, line 1-36).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the microfluidic disc of modified Kellogg to include a color changing reagent in the channel as suggested by Kellogg II, because Kellogg II teaches that reagents can be included to produce color upon interaction with an analyte of interest that can then be read through a read chamber (see Kellogg II: Column 14, line 1-36).



Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al (US 6,527,432, as cited on the IDS dated Jun 17, 2018, already of record) in view of Krumpe (US 2015/0037481, already of record) and in further view of Wang et al (WO 2015/131662) and in further view of Stansell et al (US 3,567,113, as cited on the IDS dated Jun 17, 2018).

Regarding Claim 9, modified Kellogg teaches all the limitations as applied to Claim 1. 
Modified Kellogg does not explicitly teach “a sealable capillary holder, wherein a capillary is configured for inserting into the sealable capillary holders”.
However, Stansell teaches the analogous art of a portable clinical centrifuge (see Stansell: Abstract). Stansell teaches a sealable capillary tube holder with a groove structure for placing a capillary tube (i.e. a pocket) and a capillary for inserting in the holder to allow for centrifuging capillary tubes (see Stansell: Column 3, line 18-30; Fig 1; Fig 30).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the microfluidic disc structure of modified Kellogg to have a sealable capillary tube holder with a structure for placing a capillary tube (i.e. a pocket) and a capillary for inserting in the holder as taught by Stansell, because Stansell teaches that this allows for centrifuging capillary tubes (see Stansell: Column 3, line 18-30; Fig 1; Fig 30).

Regarding Claim 10, modified Kellogg teaches all the limitations as applied to Claim 9 and further teaches wherein the sealable holder comprises a pocket for mounting the capillary, wherein the capillary comprises plastic or glass (see modification of Claim 9: modify the microfluidic disc structure of modified Kellogg to have a sealable capillary tube holder with a structure for placing a capillary tube (i.e. a pocket) and a capillary for inserting in the holder as taught by Stansell, because Stansell teaches that this allows for centrifuging capillary tubes; Stansell: Column 3, line 18-30; Fig 1; Fig 30).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al (US 6,527,432, as cited on the IDS dated Jun 17, 2018, already of record) in view of Krumpe (US 2015/0037481, already of record) and in further view of Wang et al (WO 2015/131662), II et al (US 6,063,589, already of record).

Regarding Claim 12, modified Kellogg teaches all the limitations as applied to Claim 9. Modified Kellogg teaches a sealable holder for capillary tubes (see modification of Claim 9). 
However, Kellogg II teaches the analogous art of methods and apparatus for performing microanalyses and procedures (see Kellogg II: Abstract). Kellogg II teaches windows located on the disc to allow for the use of external detectors (see Kellogg II: Column 8, line 37-51). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the holders of modified Kellogg to have optically clear windows as described by Kellogg II, because Kellogg II teaches that windows located on the disc to allow for the use of external detectors (see Kellogg II: Column 8, line 37-51).


Response to Arguments
Applicant's Arguments, filed on Jul 30, 2021, towards the previous prior art rejections on Page(s) 5-6 have been fully considered but are moot as they do not apply to the current rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
	/Benjamin R Whatley/            Primary Examiner, Art Unit 1798